Citation Nr: 0923372	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability pension benefits during 
the income reporting year 2004, to include consideration of 
whether the Veteran was entitled to exclude additional 
unreimbursed medical expenses from his countable income.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to April 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran reported in his January 2005 Medical Expenses 
Report that he incurred a total of $4,978.31 in medical 
expenses for the calendar year 2004.

2.  The $4,978.31 in medical expenses claimed by the Veteran 
for the calendar year 2004 included $1,175.40 in private 
insurance premiums paid between May 2003 and December 2003, 
and $1,198.80 in Supplemental Medical Insurance (a.k.a. 
Medicare Part B) paid in 2004 for both the Veteran and his 
spouse.  

3.  The evidence of record reflects that the Veteran's state 
of residence did not begin to pay for his Supplemental 
Medical Insurance premiums until March 2005.


CONCLUSIONS OF LAW

1.  The criteria for exclusion of additional unreimbursed 
medical expenses for private insurance premiums in the amount 
of $1,175.40 from countable income for VA pension purposes 
for year 2004 are not met.  38 U.S.C.A. §§ 1503(a) (8), 5121 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.272(g) (2008).

2.  The criteria for exclusion of additional unreimbursed 
medical expenses for Supplemental Medical Insurance in the 
amount of $1,198.80 from countable income for VA pension 
purposes for year 2004 are met.  38 U.S.C.A. §§ 1503(a) (8), 
5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.272(g) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance in the development of their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

In the instant case, the Board finds that VA has met the duty 
to notify and assist the Veteran with development of relevant 
evidence.  In conjunction with an October 2004 letter 
notifying the Veteran that his pension amount was to be 
recalculated based on the initiation of Social Security 
benefit payments commencing in September 2003, he was 
provided a VA Form 21-8416, Medical Expense Report form.  He 
was informed that this recalculation may result in an 
overpayment in pension benefits that could be reduced by his 
unreimbursed medical expenses.  The letter explained that 
family medical expenses are amounts actually paid by a 
claimant during the income reporting year for medical 
expenses for which he was not reimbursed by insurance or any 
other source.  It was noted that he could report any medical 
expenses reasonably related to medical care, to include 
hospital expenses, office visits, drugs and medicines, 
eyeglasses, dental fees, medical insurance premiums, hearing 
aids, nursing home fees, home health services, and 
transportation fees.  Thus, the letter described the criteria 
which must be met to substantiate a claim for higher pension 
benefits based on unreimbursed medical expenses.  Moreover, 
in a May 2005 letter and the October 2005 statement of the 
case, the Veteran was advised as to how his medical expenses 
were totaled and of the regulations governing the payment of 
pension benefits.  As such, a reasonable person could be 
expected to understand what was needed to in order to support 
his claim.  Therefore, VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  The Board finds, therefore, that the appeal may be 
adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Chapter 15 of Title 38 of the United States Code sets forth 
the criteria governing VA's determination of the needs-based 
pension that the Veteran in this case had received.  Under 38 
U.S.C.A. § 1503(a)(8), annual income for purposes of pension 
calculation under Chapter 15 includes payments of any kind 
and from any source except, inter alia, the amount equivalent 
to payments for unreimbursed medical expenses to the extent 
that they exceed five percent of the maximum annual rate of 
pension.  See 38 C.F.R. § 3.272(g).  If a VA pension 
recipient submits a pension eligibility verification report 
(EVR) or report of medical expenses each year within an 
annual reporting period established by VA, certain 
unreimbursed medical expenses may be excluded from the annual 
income reported by the recipient and used by VA to calculate 
or adjust the amount of pension received.  Consequently, 
submission of an EVR or report of medical expenses may result 
in a retroactive upward adjustment of pension for the prior 
year.  See 38 U.S.C. §§ 1503(a) (8), 1521; 38 C.F.R. § 
3.272(g) (1).

Many of the facts in this case are not in dispute.  An August 
1989 letter to the Veteran notes that pension was awarded 
effective January 1, 1989.  In the letter, it was noted that 
the VA paid a pension to make up the difference between 
countable annual income and a maximum annual rate.  Thus, the 
pension has the effect of ensuring that the claimant receives 
a certain minimum annual income.  As noted above, an October 
2004 letter notified the Veteran that his pension amount was 
to be recalculated based on the initiation of Social Security 
benefit payments commencing in September 2003.  In 
conjunction with that letter, he was provided a VA Form 21-
8416, Medical Expense Report form, which the Veteran 
completed and submitted in January 2005.  

In pertinent part, the Veteran claimed a total of $4,978.31 
in medical expenses for calendar year 2004.  This amount 
included $1,175.40 in private insurance premiums which had 
been paid between May 2003 and December 2003, and $1,198.80 
in Supplemental Medical Insurance (also known as Medicare 
Part B) paid in 2004 for the Veteran ($799.20) and his spouse 
($399.60).  In May 2005, the Veteran was advised that VA had 
processed his claimed 2004 medical expenses and had adjusted 
his pension payments accordingly.  Moreover, that May 2005 
letter document indicated that only $2,604.11 of the claimed 
medical expenses were approved, as the private insurance 
premiums and Supplemental Medical Insurance premiums could 
not be counted.  In this regard, a March 2005 Compensation 
and Pension award form reflects that the Veteran's 2004 
unreimbursed medical expenses totaling $2,604.11 had been 
processed.

After review of the evidence of record, the Board finds that 
the RO's calculated total of $2,604.11 for approved medical 
expenses in the calendar year 2004 was partially correct.  
The Veteran's January 2005 Medical Expense Report clearly 
indicated that the $1,175.40 claimed for private insurance 
premiums was paid between May 2003 and December 2003.  While 
the Veteran correctly asserted in his substantive appeal that 
he had until a year following the incurrence of an expense in 
which to notify VA of that expense for the purposes of 
countable income, the latest of those expenses would have 
been incurred in December 2003, but were not claimed until  
the Veteran's January 2005 Medical Expense Report.  Thus, the 
expense was not only claimed in an untimely fashion, but more 
importantly, was not an expense paid during calendar year 
2004.  38 C.F.R. § 3.272(g).  Accordingly, the RO was correct 
when it denied the Veteran's claim for reimbursement of those 
private insurance premiums in the amount of $1,175.40.

Conversely, the RO erred when it determined that the 
Veteran's 2004 Supplemental Medical Insurance premiums had 
been paid by his state of residence.  An October 2005 VA 
internal printout indicated that the Veteran became eligible 
for Supplemental Medical Insurance in February 2003, and that 
at the time of the printout in October 2005, his Supplemental 
Medical Insurance premiums were paid by his state of 
residence.  However, it also indicated that the state's 
paying of these premiums, known as a "buy-in," only began 
in March 2005.  There is no indication that the state or 
anyone other than the Veteran paid for these Supplemental 
Medical Insurance premiums prior to March 2005.  Accordingly, 
since it appears that the Veteran paid these premiums from 
the month of entitlement (February 2003) through the month of 
the initial buy-in (March 2005), the Veteran was responsible 
for paying the premiums for the entirety of 2004.  Thus, the 
Veteran's claimed total expense of $1,198.80 for Supplemental 
Medical Insurance premiums for himself and his spouse for 
calendar year 2004 should have been approved and considered 
in calculating the Veteran's countable income for that year.  

Based on the reasons discussed above, the Veteran's claim for 
reimbursement of medical expenses in the amount of $1,175.40, 
for private insurance premiums paid between May 2003 and 
December 2003, must be denied.  However, his claim for 
reimbursement of medical expenses in the amount of $1,198.80, 
for Supplemental Medical Insurance premiums paid for calendar 
year 2004, is granted, and his 2004 pension payments should 
adjusted accordingly.  


ORDER

Entitlement to increased disability pension benefits during 
the 2004 income reporting year, based on exclusion of 
additional unreimbursed medical expenses from countable 
income, solely in the amount of $1,198.80, is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


